Order entered August 1, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00212-CR
                                      No. 05-14-00213-CR

                                  JOE POLANCO, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                   Trial Court Cause Nos. 401-81063-2011, 401-80435-2012

                                             ORDER
       Appellant’s July 30, 2014 pro se second motion to extend the time to file appellant’s brief

is GRANTED. The time to file appellant’s brief is EXTENDED to THIRTY DAYS from the

date of this order. If appellant does not file his brief by the extended due date, the Court will

abate these appeals for a hearing in the trial court regarding why appellant has failed to file a

timely brief. See TEX. R. APP. P. 38.8(b).


                                                      /s/   LANA MYERS
                                                            JUSTICE